 1 MONICA L. BERMUDEZ
   Attorney at Law, SBN 275434
 2 1670 M Street
   Bakersfield, CA 93301
 3 Telephone: (661) 616-2141
   Facsimile: (661) 322-7675
 4

 5 Attorney for the Defendant
   Edgar Hernandez
 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9

10   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00075 DAD
11                               Plaintiff,             STIPULATION TO CONTINUE
                                                        SENTENCING HEARING; FINDINGS
12   v.                                                 AND ORDER
13   EDGAR HERNANDEZ,                                   DATE: March 2, 2020
                                                        TIME: 9:00 a.m.
14                               Defendant.             JUDGE: Hon. Dale A. Drozd
15

16
                                              STIPULATION
17
            COMES NOW, Defendant, EDGAR HERNANDEZ, by and through his attorney of record,
18

19 Monica L. Bermudez and The United States of America, by and through his counsel of record
20 THOMAS NEWMAN, hereby stipulate as follows:

21          1.     By previous order, this matter was set for sentencing on January 21, 2020.
22
            2.     By this stipulation, defendants now move to continue the sentencing hearing to
23
     March 2, 2020 at 10:00 a.m. before the Honorable Dale A. Drozd. The government joins in this
24
     request.
25
            3.     The parties agree and stipulate, and request that the Court find the following:
26

27          a.     Mr. Hernandez’ family has been gathering letters and documents to present to the

28 court previous to the sentencing hearing and require additional time to collect all documents. Once
                                                     1
29

30
     counsel receives these documents, she will require time to review and submit these documents to the
 1
     Court.
 2

 3            b.     The government does not object to, and agrees with, the requested continuance.

 4 IT IS SO STIPULATED.

 5 DATED: January 15, 2020

 6                                         /s/ Monica L. Bermudez
                                           MONICA L. BERMUDEZ
 7                                         Counsel for Defendant
                                           EDGAR HERNANDEZ
 8
 9 DATED: January 15, 2020
                                           /s/ Thomas Newman
10                                         THOMAS NEWMAN
                                           Assistant United States Attorney
11

12

13

14                                                ORDER
15
              Good cause appearing, the sentencing hearing as to the above-named defendant currently
16
     scheduled for January 21, 2020, is continued to March 2, 2020, at 10 am.
17

18 IT IS SO ORDERED.

19      Dated:      January 15, 2020
                                                       UNITED STATES DISTRICT JUDGE
20

21

22

23

24

25
26

27

28
                                                       2
29

30
